          Case 3:15-cr-02794-GPC Document 229 Filed 01/13/21 PageID.702 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                              r--.;;...._:...,..=;;:__'"'   l!;;.


                                  UNITED STATES DISTRIC                                        U~l 1 3 202, ·--"I
                                          SOUTHERN DISTRICT OF CALI O                         A
                                                                                             -~-----_j
             UNITED STATES OF AMERICA                                JUDGMEN m J t r ~ r ~ ~ N I A
                                                                     (For Revocatio          ·   r Su ervised Rd;p~
                                                                     (For Offenses Committed On or After November 1, 87)
                        V.
          STEPHEN AL VIN GOODMAN, JR. (2)
                                                                        Case Number:        3:15-CR-02794-GPC

                                                                     Danielle Rachel Iredale
                                                                     Defendant's Attorney
REGISTRATION NO.               51389-298
•-
THE DEFENDANT:
1Z1 admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation of allegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     Failure to participate in drug aftercare program




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     January 13, 2021
                                                                     Date of Imposition of Sentence



                                                                     HON.GONZALOP.CURIEL                           .
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:15-cr-02794-GPC Document 229 Filed 01/13/21 PageID.703 Page 2 of 2
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                STEPHEN ALVIN GOODMAN, JR. (2)                                           Judgment - Page 2 of2
CASE NUMBER:              3: 15-CR-02794-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 15-CR-02794-GPC
